Citation Nr: 1528233	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-47 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fatigue, claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran resides in North Carolina, the Winston-Salem RO has local jurisdiction over his claim.  


FINDING OF FACT

In letters of August 2014 and January 2015, the Veteran requested to withdraw all remaining issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In letters of August 2014 and January 2015, the Veteran requested "to withdraw all appeals" he had in progress.  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review his appeals, and the Veteran's claims must be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.  

The appeal of the issue of entitlement to service connection for fatigue is dismissed.  

The appeal of the issue of entitlement to an increased rating for PTSD is dismissed.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


